—Order unanimously affirmed with costs. Memorandum: Plaintiff alleged in her complaint that she slipped and fell on the sidewalk adjacent to defendant’s property as the result of defendant’s negligence in failing to remove an accumulation of ice and snow. Supreme Court
*1111properly granted plaintiffs motion to amend the complaint to allege that defendant caused the dangerous condition of the sidewalk by piling snow at the location where she fell (see, Guest v City of Buffalo, 109 AD2d 1080). Defendant has shown no prejudice or surprise attributable to plaintiffs delay in seeking that amendment (see, Guest v City of Buffalo, supra; cf., Camera v Barrett, 144 AD2d 515, lv dismissed 74 NY2d 650). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Amend Complaint.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.